392 U.S. 650
88 S.Ct. 2291
20 L.Ed.2d 1351
Wilbur Eugene STREETERv.Walter CRAVEN, Warden, et al.
No. 830, Misc.
Supreme Court of the United States
October Term, 1967.
June 17, 1968

Thomas C. Lynch, Atty. Gen. of California, Albert W. Harris, Jr., Asst. Atty. Gen., and Derald E. Granberg, Deputy Atty. Gen., for respondents.
On Petition for Writ of Certiorari to the United States Court of Appeals for the Ninth Circuit.
PER CURIAM.


1
The motion for leave to proceed in forma pauperis and the petition for a writ of certiorari are granted. The judgment is vacated and the case is remanded to the United States Court of Appeals for the Ninth Circuit for further consideration in light of Peyton v. Rowe, 391 U.S. 54, 88 S.Ct. 1549, 20 L.Ed.2d 426.